DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed August 11, 2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/995,701, filed on August 17, 2019.

Oath/Declaration
Oath/Declaration as filed on August 17, 2020 is noted by the Examiner.




Claim Objections
Claim 1 is objected to because of the following informalities:  
In particular, the limitation “test mode” in ninth line of the claim renders the claim indefinite, because the meaning of the coined term “test mode” recited in the ninth line of the claim is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly what “a test mode” actually is.  
Claim 4 is objected to because of the following informalities:  
In particular, limitation “the accumulated values of the fingerprint sensing signals” in second line of the claim renders the claim indefinite, because the limitation lacks antecedent basis.  Examiner recommends applicant amend the limitation in the claim, without adding new matter, in a manner that clearly establishes antecedent basis.
Claim 12 is objected to because of the following informalities:  
In particular, the limitation “test mode” in eleventh line of the claim renders the claim indefinite, because the meaning of the coined term “test mode” recited in the eleventh line of the claim is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly what “a test mode” actually is.  
Claim 15 is objected to because of the following informalities:  
In particular, limitation “the accumulated values of the fingerprint sensing signals
Claim 17 is objected to because of the following informalities:  
In particular, the limitation “test mode” in fourth line of the claim renders the claim indefinite, because the meaning of the coined term “test mode” recited in the fourth line of the claim is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly what “a test mode” actually is.  
Claim 18 is objected to because of the following informalities:  
In particular, limitation “the accumulated values of the fingerprint sensing signals” in first and second line of the claim renders the claim indefinite, because the limitation lacks antecedent basis.  Examiner recommends applicant amend the limitation in the claim, without adding new matter, in a manner that clearly establishes antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites limitation “the accumulated values” in second line.
Claim 15 recites limitation “the accumulated values” in second line.
Claim 18 recites limitation “the accumulated values” in first and second lines.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., U.S. Patent Application Publication 2018/0121702 A1 (hereinafter Kim I).
Regarding claim 17, Kim I teaches a method (FIGS. 2-3, paragraph[0050] of Kim I teaches FIG. 2 is a flowchart of a method of recognizing a fingerprint by detecting a defective pixel according to an exemplary embodiment, and FIG. 3 is a flowchart of a method of determining whether each pixel in a fingerprint image is defective, according to an exemplary embodiment, and See also at least ABSTRACT and paragraphs[0044], [0072]-[0073], and [0084] of Kim I (i.e., Kim I teaches a method of recognizing a fingerprint obtained from a fingerprint sensor of a touch screen display, wherein the fingerprint sensor performs operations of correcting a fingerprint image or calculating features of a fingerprint image in addition to an operation of obtaining the fingerprint image)) of operating a display device comprising 
a display unit configured to 2display an image (140 FIGS. 2-3, and 5, 6A-6B, paragraph[0076] of Kim I teaches the display unit 140 may display information processed in the electronic device 30; and when the display unit 140 and a touch pad form a layer structure and then are formed as a touch screen, the display unit 140 may be used as both an output device and an input device, and See also at least ABSTRACT and paragraphs [0072]-[0073], and [0084] of Kim I (i.e., Kim I teaches a touch screen display, which has a fingerprint sensor, for displaying an image)) and a fingerprint sensing unit comprising fingerprint sensing pixels to sense a 3fingerprint (110 FIGS. 1-3, and 5, 6A-6B, paragraph[0036] of Kim I teaches FIG. 1 is a block diagram of a device capable of recognizing a fingerprint according to an exemplary embodiment. Referring to FIG. 1, a fingerprint recognition device 10 may include a fingerprint sensor 110 detecting a fingerprint image of a user, a processor 120 obtaining the fingerprint image from the fingerprint sensor 110, correcting the obtained fingerprint image, and registering and authenticating the fingerprint image, and a memory 130 storing the fingerprint image, and See also at least paragraph[0043] of Kim I (i.e., Kim I teaches a fingerprint sensor that includes a plurality of pixels arranged in a matrix form detecting a fingerprint image of a user)), the method comprising: 
4starting a test mode (FIGS. 1-3, and 5, 6A-6B, paragraph[0052] of Kim I teaches in operation S220, the processor 120 may determine whether each pixel in a fingerprint image is a defective pixel by using a dispersion value of a pixel with respect to time; and the dispersion value of a pixel with respect to time may include historical information about pixel values of the corresponding pixel in previous time, and See also at least paragraphs[0050]-[0051] of Kim I (i.e., Kim I teaches determining (i.e., testing) whether each pixel in a fingerprint image is a defective pixel); 
sreceiving a fingerprint sensing signal from the fingerprint sensing pixels (FIGS. 1-3, and 5, 6A-6B, paragraph[0051] of Kim I teaches as shown in FIGS. 2 and 3, in operation S210, the fingerprint sensor 110 may detect a fingerprint image and the processor 120 may obtain the fingerprint image from the fingerprint sensor 110; each pixel of the fingerprint sensor 110 may output specific values such as light, temperature, or capacitance based on fingerprint characteristics of a user; and a value output from each pixel is referred to as a pixel value); 
6accumulating and storing the received fingerprint sensing signal (FIGS. 1-3, and 5, 6A-6B, paragraph[0053] of Kim I teaches the criteria for determining whether a specific pixel is a defective pixel or a normal pixel will be described in detail with reference to FIG. 3; in operation S310, the processor 120 may obtain a pixel value I(n, m, t) of each pixel from a fingerprint image; and the pixel value is a value of a pixel located at coordinates (n, m) from among the pixels arranged in the matrix form of the fingerprint sensor 110, where n and m are integers, and paragraph[0056] of Kim I teaches furthermore, in operation S330, the processor 120 may calculate a dispersion value of each pixel with respect to time at time t; and for example, the processor 120 may obtain a dispersion value σ1I(n, m, t) of a pixel with respect to time, the pixel located at (n, m) at time t, by using a pixel value I(n, m, t) of a pixel located at (n, m) at time t, an average value μ I(n, m, t) of a pixel with respect to time, the pixel located at (n, m), at time t, and a dispersion value ρ2 I(n, m, t−1) of a pixel with respect to time obtained from time t−1 immediately before current time I, and See also at least paragraphs[0048], and [0058]-[0059] of Kim I (i.e., Kim I teaches obtaining a pixel value of each pixel from a fingerprint image, calculating, storing, and even updating a dispersion value of each pixel with respect to time by using each pixel value wherein equation 4 even further teaches dispersion calculation using sigma)); and
(FIGS. 1-3, and 5, 6A-6B, paragraph[0068] of Kim I teaches in operation S240, the processor 120 may correct a fingerprint image by determining a pixel value of a defective pixel as an interpolated pixel value; the corrected fingerprint image may be utilized in various applications such as registration or authentication, and See also at least ABSTRACT and paragraphs[0062]-[0063] of Kim I (i.e., Kim I teaches correcting a fingerprint image by performing interpolation on a pixel value of a pixel determined as defective based on the difference between a dispersion value and a reference value indicating that the dispersion value is less than the reference value).  
Regarding claim 18, Kim I teaches t1he method of claim 17, wherein the reference value is an average value of the 2accumulated values of the fingerprint sensing signals of the fingerprint sensing pixels N times 3(where N is a natural number) (μ I, K FIGS. 1-3, and 5, 6A-6B, paragraph[0059] of Kim I teaches in Equations 1 and 2, the processor 120 uses an average value and a dispersion value of a pixel with respect to time obtained at time t−1 immediately before current time to obtain an average value and a dispersion value of a pixel with respect to time at the current time, but embodiments are not limited thereto; and the processor 120 may obtain an average value μ I(n, m, t) and a dispersion value ρ2 I(n, m, t) with respect to time by using a pixel value leading up to the current time as shown in Equations 3 and 4 below, and See also at least ABSTRACT and paragraphs[0060]-[0061], and [0069]-[0070] of Kim I (i.e., Kim I teaches a processer obtaining an average value μ I(n, m, t) for a number of recent images K based on the current time)).
Regarding claim 20, Kim I teaches the method of claim 17, further comprising: 57starting a fingerprint sensing mode when a user input is received (FIGS. 1-3, and 5, 6A-6B, paragraph[0038] of Kim I teaches the fingerprint sensor 110 may be normally in an inactive state (also referred to as sleep state, deactivated state, or inactivated state) for efficiency of power management, and may be activated when a fingerprint input is required, and See also at least paragraphs[0037]. and [0050]-[0052] of Kim I (i.e., Kim I teaches obtaining a fingerprint image when it is required for determining a defective pixel); and 
compensating for the fingerprint sensing signal provided from the fingerprint sensing 4pixels using the compensation value (FIGS. 1-5, 6A-6B, paragraph[0068] of Kim I teaches in operation S240, the processor 120 may correct a fingerprint image by determining a pixel value of a defective pixel as an interpolated pixel value; the corrected fingerprint image may be utilized in various applications such as registration or authentication, and See also at least ABSTRACT and paragraphs[0062]-[0063], [0070], [0084], and Claims 1 and Claim 11 of Kim I (i.e., Kim I teaches correcting a fingerprint image by performing interpolation on a pixel value of a pixel determined as defective based on the difference between a dispersion value and a reference value indicating that the dispersion value is less than the reference value).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim I, in view of Jensen et al., U.S. Patent Application Publication 2017/0147865 A1 (hereinafter Jensen).
Regarding claim 19, Kim I teaches t1he method of claim 17, but does not expressly teach wherein the starting of the test mode is performed (FIGS. 1-3, and 5, 6A-6B, paragraph[0052] of Kim I teaches in operation S220, the processor 120 may determine whether each pixel in a fingerprint image is a defective pixel by using a dispersion value of a pixel with respect to time; and the dispersion value of a pixel with respect to time may include historical information about pixel values of the corresponding pixel in previous time, and See also at least paragraphs[0050]-[0051] of Kim I (i.e., Kim I teaches determining (i.e., testing) whether each pixel in a fingerprint image is a defective pixel); but does not expressly teach 2when the display unit is in a non-operation state.  
However, Jensen teaches 2when the display unit is in a non-operation state (FIG. 12, Claim 16 of Jensen teaches the fingerprint reader according to claim 1, wherein the energy emitting pixels in areas of the display screen not used for the fingerprint reading are turned off when the fingerprint reader is active, and See also at least paragraphs[0105] and [0150] of Jensen (i.e. Jensen teaches turning off pixels while energy is recorded at a photo sensor)).
Furthermore, Kim I and Jensen are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device for suitably obtaining an image.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Jensen wherein the starting of the test mode is performed 2when the display unit is in a non-operation state.  One reason for the modification as taught by Jensen is to allow for recordation of a fingerprint placed anywhere on a display screen (paragraph[0002] of Jensen).

Potentially Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten to overcome the objections indicated above in this Office action, because for claims 1 and 12 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-3, 5-11, 13-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome objections indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 2-3, 5-11, 13-14, and 16 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Still addition, claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, and to address objections indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 4 and 15 the prior art references of record do not teach the combination of all element limitations as presently claimed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621